Exhibit 1 HACKENSACK, NJ, September 11, 2007 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the nine and three months ended July 31, 2007. The results of operations for the nine and three months are not necessarily indicative of future operating results. Results of Operations: Real Estate revenue for the nine months ended July 31, 2007 (“Current Nine Months”) increased 8.4% to $30,496,000 compared to $28,139,000 for the nine months ended July 31, 2006 (“Prior Nine Months”).Real Estate revenue for the three months ended July 31, 2007 (“Current Quarter”) increased 9.0% to $10,441,000 compared to $9,576,000 for the three months ended July 31, 2006 (“Prior Year’s Quarter”).The increase in real estate revenues was principally attributable to FREIT’s residential operations, primarily at The Boulders in Rockaway Township, NJ (“The Boulders”), which accounted for 5.9% and 6.1% of the increase for the nine and three month periods, respectively. (See discussion below.) During the Current Quarter, FREIT sold its Lakewood Apartments in Lakewood, New Jersey. The gain on the sale, as well as the current and prior year’s earnings of the Lakewood operation are classified as “Income from discontinued operations”, which is included within “Net Income” after “Income from continuing operations”. Net income for the Current Nine Months was $7,220,000 ($1.04 diluted) compared to $3,952,000 ($0.58 diluted) for the Prior Nine Months. Net income for the Current Quarter was $5,243,000 ($0.76 diluted) compared to $1,629,000 ($0.24 diluted) for the Prior Year’s Quarter. Income from continuing operations for the Current Nine Months was $3,449,000 ($0.50 diluted) compared to $3,831,000 ($0.56 diluted) for the Prior Nine Months. Income from continuing operations for the Current Quarter was $1,548,000 ($0.22 diluted) compared to $1,576,000 ($0.23 diluted) for the Prior Year’s Quarter. Nine Months Ended Three Months Ended July 31, Increase July 31, Increase 2007 2006 (decrease) 2007 2006 (decrease) (in thousands, except per share) Commercial revenues: Same properties (1) $ 16,610 $ 16,462 $148 $5,610 $ 5,588 $22 New properties - 16,610 16,462 148 5,610 5,588 22 Residential revenues: Same properties (1) 12,183 11,631 552 4,196 3,942 254 New properties 1,703 46 1,657 635 46 589 13,886 11,677 2,209 4,831 3,988 843 Total Real Estate Revenues 30,496 28,139 2,357 10,441 9,576 865 Operating expenses: Real estate operations 12,545 11,476 1,069 4,114 3,596 518 General and administrative 1,277 779 498 474 253 221 Depreciation 3,972 3,456 516 1,323 1,195 128 Total operating expenses 17,794 15,711 2,083 5,911 5,044 867 Operating Income 12,702 12,428 274 4,530 4,532 (2) Investment income 382 150 232 157 37 120 Financing costs (9,099) (8,291) (808) (3,010) (2,784) (226) Minority interest in earnings of subsidiaries (386) (366) (20) (129) (209) 80 Distribution to certain minority interests (150) (90) (60) - - - Income from continuing operations 3,449 3,831 (382) 1,548 1,576 (28) Income from discontinued operations 3,771 121 3,650 3,695 53 3,642 Net Income $7,220 $3,952 $ 3,268 $ 5,243 $1,629 $ 3,614 Basic earnings per share: Continuing operations $0.51 $0.59 ($0.08) $0.23 $0.24 ($0.01) Discontinued operations $0.56 $0.02 $0.54 $0.55 $0.01 $0.54 Net income $1.07 $0.61 $0.46 $0.78 $0.25 $0.53 Diluted earnings per share: Continuing operations $0.50 $0.56 ($0.06) $0.22 $0.23 ($0.01) Discontinued operations $0.54 $0.02 $0.52 $0.54 $0.01 $0.53 Net income $1.04 $0.58 $0.46 $0.76 $0.24 $0.52 Weighted average shares outstanding: Basic 6,752 6,530 6,756 6,548 Diluted 6,919 6,787 6,925 6,888 (1) Properties operated since the beginning of fiscal 2006. 1 The consolidated results of operations for the Current Nine Months and Current Quarter are not necessarily indicative of the results to be expected for the full year. SEGMENT INFORMATION The following tables set forth comparative Net Operating Income (“NOI”) data for FREIT’s real estate segments and reconciles the NOI to consolidated net income for the Current Nine Months and Current Quarter, as compared to the Prior Nine Months and Prior Year’s Quarter: Nine Months Ended July 31: Commercial Residential Combined Nine Months Ended Nine Months Ended Nine Months Ended July 31, Increase (Decrease) July 31, Increase (Decrease) July 31, 2007 2006 $ % 2007 2006 $ % 2007 2006 (in thousands) (in thousands) (in thousands) Rental income $12,454 $12,141 $313 2.6% $13,614 $11,532 $2,082 18.1% $26,068 $23,673 Reimbursements 3,601 3,767 (166) -4.4% - 3,601 3,767 Other 143 33 110 333.3% 272 145 127 87.6% 415 178 Total Revenue 16,198 15,941 257 1.6% 13,886 11,677 2,209 18.9% 30,084 27,618 Operating expenses 6,425 6,116 309 5.1% 6,120 5,360 760 14.2% 12,545 11,476 Net operating income $9,773 $9,825 $(52) -0.5% $7,766 $6,317 $1,449 22.9% 17,539 16,142 Average Occupancy % 90.1% 90.5% -0.4% 94.8% 95.4% -0.6% Reconciliation to consolidated net income: Deferred rents - straight lining 186 250 Amortization of acquired leases 226 271 Net investment income 382 150 General and administrative expenses (1,277) (779) Depreciation (3,972) (3,456) Financing costs (9,099) (8,291) Distributions to certain minority interests (150) (90) Minority interest (386) (366) Income from continuing operations 3,449 3,831 Income from discontinued operations 3,771 121 Net income $7,220 $3,952 Three Months Ended July 31: Commercial Residential Combined Three Months Ended Three Months Ended Three Months Ended July 31, Increase (Decrease) July 31, Increase (Decrease) July 31, 2007 2006 $ % 2007 2006 $ % 2007 2006 (in thousands) (in thousands) (in thousands) Rental income $4,192 $4,084 $108 2.6% $4,642 $3,923 $719 18.3% $8,834 $8,007 Reimbursements 1,227 1,345 (118) -8.8% - 1,227 1,345 Other 45 11 34 309.1% 189 65 124 190.8% 234 76 Total Revenue 5,464 5,440 24 0.4% 4,831 3,988 843 21.1% 10,295 9,428 Operating expenses 2,123 2,020 103 5.1% 1,992 1,576 416 26.4% 4,115 3,596 Net operating income $ 3,341 $3,420 $ (79) -2.3% $ 2,839 $ 2,412 $ 427 17.7% 6,180 5,832 Average Occupancy % 91.0% 90.2% 0.8% 95.9% 96.4% -0.5% Reconciliation to consolidated net income: Deferred rents - straight lining 72 79 Amortization of acquired leases 75 69 Net investment income 157 37 General and administrative expenses (474) (253) Depreciation (1,323) (1,195) Financing costs (3,010) (2,784) Distributions to certain minority interests - - Minority interest (129) (209) Income from continuing operations 1,548 1,576 Income from discontinued operations 3,695 53 Net income $5,243 $1,629 NOI is based on operating revenue and expenses directly associated with the operations of the real estate properties, but excludes deferred rents (straight lining), lease amortization, depreciation, and financing costs. FREIT assesses and measures segment operating results based on NOI. NOI is not a measure of operating results or cash flow as measured by generally accepted accounting principles, and is not necessarily indicative of cash available to fund cash needs and should not be considered an alternative to cash flows as a measure of liquidity. 2 COMMERCIAL SEGMENT FREIT’s commercial properties consist of nine (9) properties totaling approximately 1,100,000 sq. ft. of retail space and 138,000 sq. ft. of office space.Seven (7) are multi-tenanted retail or office centers, and one is a single tenanted store. In addition, FREIT has leased land and receives rental income from a tenant who has built and operates a bank branch on land FREIT owns in Rockaway, NJ. As indicated in the above Segment Information table, revenue from FREIT’s commercial segment for the Current Nine Months and Current Quarter increased slightly by 1.6% and 0.4%, respectively, over the comparable prior year’s periods. However, NOI for the Current Nine Months and Current Quarter decreased by 0.5% and 2.3%, over the comparable prior year’s periods. The primary reason was the adverse effect of the anticipated planned renovation at our Damascus Shopping Center property located in Damascus, MD (the “Damascus Center”), which caused a temporary decline in occupancy levels. (See discussion below). Average occupancy rates for FREIT’s commercial segment for the Current Nine Months was at 94.3%, exclusive of the Damascus Center, compared to 92.9% for the prior year’s period. The impact of this renovation on the year-to-date results of the commercial segment is reflected in the following chart: Nine Months Ended July 31, 2007 2006 Commercial Same Commercial Same ($000) Properties Damascus Properties Properties Damascus Properties Revenues $16,198 $610 $15,588 $15,941 $891 $15,050 Expenses 6,425 316 6,109 6,116 331 5,785 NOI $9,773 $294 $9,479 $9,825 $560 $9,265 Development Activities: The Rotunda, Baltimore, MD: Acquired in July 2005, the property is on 11.5 acres of land and is currently configured into about 138,000 sq. ft. of office space and 78,000 sq. ft. of retail space on the lower level of the main building. We are planning a modernization and expansion of the retail space, as well as the development of residential apartment units as allowed by the current zoning. Final development plans, however, are subject to approval by local governmental authorities. Damascus Center, Damascus, MD: FREIT has entered into construction agreements for the redevelopment of the Damascus Center. Building plans for Phase I have been completed and have been approved by governmental agencies. Phase I construction began on June 7, 2007. Because of this redevelopment, current leases for certain tenants are being allowed to expire and are not being renewed. This has caused occupancy to decline, on a temporary basis, during the construction phase. RESIDENTIAL SEGMENT On June 26, 2007, FREIT sold the Lakewood Apartments in Lakewood, New Jersey for $4 million. FREIT recognized a gain of approximately $3.7 million from the sale. The gain on the sale and the earnings of the Lakewood operation are classified as discontinued operations. With the completion of the 129-unit apartment community at The Boulders, FREIT now operates nine (9) multi-family apartment communities totaling 1,075 apartment units. As indicated in the table above, revenue from our residential segment for the Current Nine Months increased 18.9% to $13,886,000 and NOI for the same period is also up 22.9% to $7,766,000. For the Current Quarter, revenue increased 21.1% to $4,831,000 and NOI is also up 17.7% to $2,839,000. Fiscal 2007 will be the first full year of operation for The Boulders. (See discussion below.) The contribution made by The Boulders to the Current Nine Months and Current Quarter’s revenue and NOI, as compared to the Prior Year’s revenue and NOI is reflected in the following chart: Nine Months Ended July 31, 2007 2006 Residential The Same Residential The Same ($000) Properties Boulders Properties Properties Boulders Properties Revenues $13,886 $1,703 $12,183 $11,677 $46 $11,631 Expenses 6,120 733 5,387 5,360 30 5,330 NOI $7,766 $970 $6,796 $6,317 $16 $6,301 Three Months Ended July 31, 2007 2006 Residential The Same Residential The Same ($000) Properties Boulders Properties Properties Boulders Properties Revenues $4,831 $635 $4,196 $3,988 $46 $3,942 Expenses 1,992 265 1,727 1,576 23 1,553 NOI $2,839 $370 $2,469 $2,412 $23 $2,389 3 Revenues from FREIT’s residential properties continue to increase. Average occupancy rates for the Current Nine Months and Current Quarter, exclusive of The Boulders property, which was not completed until late fiscal 2006, was at 96.0% and 96.2%, respectively, compared to 95.4% and 96.4% for the prior year’s periods. The occupancy level at The Boulders was in excess of 96% at the end of July 2007, and averaged 86% during the Current Nine Month period. Capital expenditures: Since all of our apartment communities, with the exception of The Boulders, were constructed more than 25 years ago, we tend to spend more in any given year on maintenance and capital improvements than may be spent on newer properties. A major renovation program has been started at The Pierre Towers apartment complex (“The Pierre”). We intend to modernize, where required, all apartments and modernize some of the buildings’ mechanical services. This renovation is expected to cost approximately $2 - 4 million and take, at least, several years to complete. These costs will be financed from operating cash flow and cash reserves. Through July 31, 2007, we expended $2.6 million in capital improvements at The Pierre, including approximately $743,000 during the first nine months of the fiscal year. The Boulders, Rockaway Township, NJ Construction started on this 129-unit garden apartment community in July 2005 and was completed during August 2006. Tenants started taking occupancy during June 2006. As of July 31, 2007 occupancy was in excess of 96%. The Boulders is expected to add to future earnings, cash flow and shareholder value. FINANCING COSTS Financing costs before capitalized amounts for the Current Nine Months were $9,099,000, an increase of 4.7% over the Prior Nine Months, however for the Current Quarter financing costs were $3,010,000, a decrease of 0.7% over the prior year’s comparable period. Increased financing levels at The Boulders (construction and permanent loans) resulted in increased financing costs of $808,000 for the Current Nine Months. Our acquisition loan for The Rotunda property of $22.5 million bears a floating interest rate. Higher interest rates over the course of the last year raised the level of interest expense for the Rotunda by $129,000, to $1,184,000 for the Current Nine Month period. DEPRECIATION Depreciation expense from continuing operations for the Current Nine Months and Current Quarter was $3,972,000 and $1,323,000, respectively, an increase of $516,000 and $128,000 over the prior year’s comparable periods. The increase was primarily attributable to depreciation related to The Boulders property, completed in August 2006. FUNDS FROM OPERATIONS (“FFO”): Many consider FFO as the standard measurement of a REIT’s performance. We compute FFO as follows: Funds From Operations ("FFO") Nine Months Ended Three Months Ended July 31, July 31, 2007 2006 2007 2006 ($ in thousands) Net income $7,220 $3,952 $5,243 $1,629 Depreciation 3,972 3,456 1,323 1,195 Amortization of deferred mortgage costs 199 192 67 63 Deferred rents (Straight lining) (186) (250) (72) (79) Amortization of acquired leases (226) (271) (75) (69) Capital Improvements - Apartments (314) (234) (77) (90) Discontinued operations (3,771) (121) (3,695) (53) Minority interests: Equity in earnings of affiliates 536 456 129 209 Distributions to minority interests (541) (420) (155) (60) FFO $6,889 $6,760 $2,688 $2,745 Per Share - Basic $1.02 $1.04 $0.40 $0.42 Per Share - Diluted $1.00 $1.00 $0.39 $0.40 Weighted Average Shares Outstanding: Basic 6,752 6,530 6,756 6,548 Diluted 6,919 6,787 6,925 6,888 4 FFO does not represent cash generated from operating activities in accordance with accounting principles generally accepted in the United States of America, and therefore should not be considered a substitute for net income as a measure of results of operations or for cash flow from operations as a measure of liquidity. Additionally, the application and calculation of FFO by certain other REITs may vary materially from that of FREIT’s, and therefore FREIT’s FFO and the FFO of other REITs may not be directly comparable. DIVIDENDS The third quarter dividend of $0.30 per share is payable on September 19, 2007 to shareholders of record on September 5, 2007. The statements in this report that relate to future earnings or performance are forward-looking. Actual results might differ materially and be adversely affected by such factors as longer than anticipated lease-up periods or the inability of tenants to pay increased rents. Additional information about these factors is contained in the Trust’s filings with the SEC including the Trust’s most recent filed report on Form 10-K and Form 10-Q. First Real Estate Investment Trust is a publicly traded (over-the-counter – symbol FREVS) REIT organized in 1961. It has approximately $242 million (historical cost basis) of assets. Its portfolio of residential and commercial properties extends from Eastern L.I. to Maryland, with the largest concentration in Northern New Jersey. For additional information contact Shareholder Relations at (201) 488-6400 5
